Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:  
Para 1. Ln 2 recites “bottom whole assembly”. Examiner recommends modifying it to recite “bottom hole assembly”.
Para 2. Ln 3 recites “bottom whole assembly”. Examiner recommends modifying it to recite “bottom hole assembly”.
Para 30. Ln 9 recites “bottom whole assembly”. Examiner recommends modifying it to recite “bottom hole assembly”.
Para 42. Ln 11 recites “bottom whole assembly”. Examiner recommends modifying it to recite “bottom hole assembly”.
Para 12. Ln 6 recites “website”. Examiner recommends modifying it to recite “wellsite”.

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  Line 8 recites “website”. Examiner recommends modifying it to recite “wellsite”.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al (US2017/0159426A1) (herein after Logan et al) and further in view of Murray et al (US2012/0097823A1) (herein after Murray et al).

	In Re Claim 1, Logan et al teaches, a method (Fig. 1, Para. [0068] FIG. 1 shows schematically an example drilling operation; the drill rig illustrated in FIG. 1 is an example only. The methods and apparatus described herein are not specific to any particular type of drill rig) for acquiring sensor data for an oil drilling system (Fig. 6, Para. [0270] Telemetry controller 202 maps data locations 206 to the contents of data frames for transmission; [0265] Telemetry controller 202 may be, for example implemented by software code executing on EM controller 70 or MP controller 80. Telemetry controller 202 may more generally be any controller of control system 42 that is connected to a data bus that permits it to access data that could be transmitted and telemetry systems available to transmit the data. “Data frames are considered the sensor data”) including a drill string (Fig. 1, Para. [0068] a drill string 12) at a wellsite (Fig. 1, Para. [0068] FIG. 1 shows schematically an example drilling operation), the method comprising: (a) transmitting (Fig. 6A, Para. [0261] downlink commands from the surface) a sampling collector identification signal (Fig. 6A, Para. [0261] downlink commands “downlink commands is considered collector identification signal”) to a decoder (Fig. 6, Para. [0270] Telemetry controller 202 “telemetry controller is considered the decoder”) installed in the drill string (Fig. 3A, Para. [0084] the components of downhole systems as described herein may be at least partially contained in a housing (see e.g. element 51 in FIG. 3)); (b) selecting, by the decoder (Fig. 6, Para. [0272] For example, if a telemetry controller 202 is configured such that each frame includes the data identified by the next three data locations 206 in sequence, every third data location 206 might be encoded with data originating from a highly important sensor, such as direction and inclination system 62), Fig. 6, Para. [0267] inclination system 62 “inclination system 62 is considered the sampling collector of the sensor data”) from a plurality of sampling collectors (Fig. 6, Para. [0267] In the example shown in FIG. 6, inclination system 62, gamma system 64, pressure sensor 94 “inclination system 62, gamma system 64,and  pressure sensor 94 are considered the plurality of sampling collectors of the sensor data”) based upon the sampling collector identification signal received (Fig. 3, Para. [0187] In one example embodiment, a downhole system 40, 40A, 50 is configured (e.g. by suitable software) to start operating initially using a selected telemetry mode, and to change to a different telemetry mode in response to a downlink command from surface equipment; [0197] In some embodiments, configuration profiles are used to facilitate specifying the particular characteristics of different operating modes and to facilitate switching among two or more different modes; [0201] In some embodiments configuration profiles may comprise software and/or settings to be executed/interpreted by specific ones of controllers 52, 60, 70, 80, and 90. “The downlink command changes the telemetry mode which changes the configuration profile, which selects the sampling collector sensor”); (c) transmitting an enable signal (Fig. 6, Para. [0268] For example, data storage 204 includes data locations 207 A, 207B and 207C. Each data location 207 may correspond to an available slot in which an item of data may be transmitted by a telemetry system. Each data location 207 may include a value that identifies one of data locations 206; “Instructions in 207 is the enable signal”) from the decoder to the selected sampling collector which includes a plurality of pages of RAM (Fig. 6, Para. [0267] In the example shown in FIG. 6, data location 206A corresponds to data from direction and inclination system 62, data location 206B corresponds to data from gamma system 64, and data location 206C corresponds to data from pressure sensor 94 “data location 206A, data location 206B, and data location 206C are considered the plurality of random access pages”); (d) determining a current page of RAM (Fig. 6, Para. [0270] data location 206A) which is currently receiving sensor data and an immediately preceding page of RAM (Fig. 6, Para. [0270] data location 206F) which stores a last completed page of received sensor data from among the plurality of pages of RAM of the selected sampling collector (Fig. 6, Para. [0270] On subsequent frames, telemetry controller 202 may advance to yet further data locations 206F and so on or, if no further data locations are available, may loop back to data locations 206A); (e) allowing the last completed page of the sensor data from the selected sampling collector to be accessed (Fig. 6, Para. [0270] on subsequent frames, telemetry controller 202 may advance to yet further data locations 206F and so on); the last completed page of the sensor data from the selected sampling collector (Fig. 6, Para. [0270] data location 206F); the last completed page (Fig. 6, Para. [0270] data location 206F).
	Logan et al fails to teach, from a controller; in a data acquirer; from the controller; by the data acquirer; (f) acquiring, by the data acquirer; and (g) storing, by the controller; in a memory of the data acquirer
	In analogous art, Murray et al teaches, from a controller (Fig. 4, Para. [0031] a memory interface unit 400 “memory interface unit 400 is considered the controller”); in a data acquirer (Fig. 4, Para. [0031] data recording system 100 “data recording system 100 is considered the data acquirer”); from the controller (Fig. 4, Para. [0031] a memory interface unit 400); by the data acquirer (Fig. 4, Para. [0031] data recording system 100); (f) acquiring, by the data acquirer (Fig. 4, Para. [0038] In certain embodiments, the memory interface unit 400 includes a sensor interface 406 for interfacing with various types of sensors, such as analog sensors (including, for example, 4-20 mA analog voltage sensors, strain gauges, weight sensors, pressure sensors, temperature sensors, flow sensors, etc.), digital sensors (such as proximity sensors, event sensors, rate sensors, etc.), and position sensors ( such as axial encoders, linear displacement sensors, etc.)); and (g) storing, by the controller (Fig. 4, Para. [0031] The memory interface unit 400 extracts the drilling data 416 from the incoming data streams and formats it in such a way that it can be stored on the memory devices 402a-c.); in a memory of the data acquirer (Fig. 4, Para. [0031] memory devices 402a-c “memory devices 402a-c are considered the memory of the data acquirer”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al to include the teaching of a controller, a data acquirer, acquiring data by the data acquirer; and storing data by the controller in a memory of the data acquirer taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 2, Logan et al in view of Murray et al teaches the limitations of claim 1, which this claim depends on.
	Murray et al further teaches, the method of claim 1, further comprising storing in the memory of the data acquirer (Fig. 4, Para. [0031] The memory interface unit 400 extracts the drilling data 416 from the incoming data streams and formats it in such a way that it can be stored on the memory devices 402a-c) a predetermined list of sampling collection identification signals (Fig. 4, Para. [0031] drilling data 416 “drilling data 416 is considered the predetermined list”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to include storing a predetermined list of sampling collection identification signals in the memory of the data acquirer taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 3, Logan et al in view of Murray et al teaches the limitations of claim 2, which this claim depends on.
	Murray et al further teaches, the method of claim 2, wherein at least one of the Fig. 4, Para. [0032] the memory devices 402a-c may function as circular buffers, such that new incoming data overwrites older data. In this way, the memory devices 402a-c will store the most recent data collected.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to include the teaching of at least one of the sampling collection identification signals appearing more than once in the predetermined list taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 4, Logan et al in view of Murray et al teaches the limitations of claim 2, which this claim depends on.
	Logan et al further teaches, the method of claim 2, further comprising repeating operations (a) through (g) for each sampling collection identification signal in the predetermined list (Fig. 13, Para. [0301] the operating configuration profile identity can also be repeated in the telemetry signal, e.g. at the end of a survey frame.)

	In Re Claim 5, Logan et al in view of Murray et al teaches the limitations of claim 1, which this claim depends on.
	Logan et al further teaches, the method of claim 1, wherein the drill string includes a bottom hole assembly (Fig. 1, Para. [0005] Bottom hole assembly (BHA) is the name given to the equipment at the terminal end of a drill string) including a measurement sub (Fig. 1, Para. [0072] Downhole system 20 “downhole system 20 is considered the measurement sub”) and a Fig. 1, Para. [0068] drill bit 14).

	In Re Claim 6, Logan et al in view of Murray et al teaches the limitations of claim 5, which this claim depends on.
	Murray et al further teaches, the method of claim 5, further comprising installing the data acquirer (Fig. 1, Para. [0028] the hardened data recording system 100 illustrated in FIG. 1 may be mounted to various parts of the drilling rig 102, and is not limited to mounting in any particular location.)
	Logan et al further teaches, in the measurement sub of the bottom hole assembly of the drill string. (Fig. 1, Para. [0072] Downhole system 20 may comprise two or more hardware components which may be mounted at two or more separate locations.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to install the data acquirer of Murray et al in the measurement sub of the bottom hole assembly of the drill string of Logan et al taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 7, Logan et al in view of Murray et al teaches the limitations of claim 1, which this claim depends on.
	Logan et al further teaches, the method of claim 1, wherein the oil drilling system further comprises: a first communication device (Fig. 1, Para. [0072] Downhole system 20 “downhole system 20 is considered the first communication device”) to the drill string (Fig. 1, Para. [0072] Downhole system 20 may comprise two or more hardware components which may be mounted at two or more separate locations (e.g. a mud pulse generator mounted to the drill string at a first location and an EM signal generator mounted to the drill string at a second location)) and; a derrick coupled (Fig. 1, Para. [0068] a derrick 10A) to the drill string (Fig. 1, Para. [0068] derrick 10A, a rig floor 10B and draw works 10C for supporting the drill string) and installed above an earth surface including one or more of land and water (Fig. 1, Para [0068] FIG. 1 shows schematically an example drilling operation; Para. [0004] Wellbores are made using surface-located drilling equipment which drives a drill string that eventually extends from the surface equipment to the formation or subterranean zone of interest.); a second communication device (Fig. 1, Para. [0071] a surface transceiver 26 “surface transceiver 26 is considered the second communication device”) coupled to the first communication device (Fig. 1, Para. [0071] in the illustrated embodiment, a downhole system 20 is in data communication with surface equipment which includes a surface transceiver 26); and a surface computing system (Fig. 1, Para. [0076] a computer 32) coupled to the second communication device at the website. (Fig. 1, Para. [0076] Surface transceiver 26 may comprise or be in communication with a computer 32.)
	Murray et al further teaches, a first communication device (Fig. 6, Para. [0048] a communication device 600 “communication device 600 is considered the first communication device”); configured to communicate with the data acquirer (Fig. 6, Para. [0048] in certain embodiments, the communication device 600 includes a modulator (one-way communication) or modem (two-way communication) to enable point-to-point communication between the remote site and the data recording system 100); the first communication device (Fig. 6, Para. [0048] a communication device 600.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al by replacing the first communication device of Logan et al with the first communication device of Murray et al taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 8, Logan et al in view of Murray et al teaches the limitations of claim 7, which this claim depends on.
	Murray et al further teaches, the method of claim 7, further comprising transmitting the last completed page from the memory of the data acquirer to the surface computing system by using the first communication device coupled to the drill string and the second communication device (Fig. 6, Para. [0049] Communicating with the data recording system 100 through the memory interface unit 400 may allow the remote site to access drilling data 416 on multiple hardened memory devices 402a-c using a single communication channel.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to include transmitting the last completed page from the memory of the data acquirer to the surface computing system by using the first communication device coupled to the drill string and the second communication device taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 9, Logan et al in view of Murray et al teaches the limitations of claim 8, which this claim depends on.
	Logan et al further teaches, the method of claim 8, wherein the first communication Fig. 1, Para. [0075] Surface transceiver 26 may be coupled to; drill string 12 (the connection to drill string 12 may, for example, be by way of blow out preventer 17) by communication cables 27.)

	In Re Claim 10, Logan et al in view of Murray et al teaches the limitations of claim 8, which this claim depends on.
	Logan et al further teaches, the method of claim 8, wherein the first communication device is wirelessly coupled to the second communication device (Fig. 1, Para. [0069] Conducting portions above and below the gap sub assembly 13 may form the antennae of a dipole antenna. The dipole antenna may be used for EM telemetry.)

	In Re Claim 11, Logan et al teaches, a data sampling and collection system (Fig. 1, Para. [0068] FIG. 1 shows schematically an example drilling operation; the drill rig illustrated in FIG. 1 is an example only. The methods and apparatus described herein are not specific to any particular type of drill rig) for oil drilling at a wellsite (Fig. 1, Para. [0068] FIG. 1 shows schematically an example drilling operation), the data sampling and collection system comprising: a drill string (Fig. 1, Para. [0068] a drill string 12) including a bottom hole assembly (Fig. 1, Para. [0005] Bottom hole assembly (BHA) is the name given to the equipment at the terminal end of a drill string) which includes a drill bit (Fig. 1, Para. [0068] drill bit 14) and a measurement sub (Fig. 1, Para. [0072] Downhole system 20 “downhole system 20 is considered the measurement sub”); which is installed in the measurement sub (Fig. 1, Para. [0072] Downhole system 20 “downhole system 20 is considered the measurement sub”); and a decoder (Fig. 6, Para. [0270] Telemetry controller 202 “telemetry controller is considered the decoder”); transmits (Fig. 6A, Para. [0261] downlink commands from the surface) a sampling collector identification signal to the decoder (Fig. 6A, Para. [0261] downlink commands “downlink commands is considered the sampling collector identification signal”), and the decoder transmits an enable signal (Fig. 6, Para. [0268] For example, data storage 204 includes data locations 207 A, 207B and 207C. Each data location 207 may correspond to an available slot in which an item of data may be transmitted by a telemetry system. Each data location 207 may include a value that identifies one of data locations 206; “Instructions in 207 is the enable signal”) in response to the sampling collector identification signal (Fig. 3, Para. [0187] In one example embodiment, a downhole system 40, 40A, 50 is configured (e.g. by suitable software) to start operating initially using a selected telemetry mode, and to change to a different telemetry mode in response to a downlink command from surface equipment; [0197] In some embodiments, configuration profiles are used to facilitate specifying the particular characteristics of different operating modes and to facilitate switching among two or more different modes; [0201] In some embodiments configuration profiles may comprise software and/or settings to be executed/interpreted by specific ones of controllers 52, 60, 70, 80, and 90. “The downlink command changes the telemetry mode which changes the configuration profile, which selects the sampling collector sensor”); and a plurality of sampling collectors (Fig. 6, Para. [0267] In the example shown in FIG. 6, inclination system 62, gamma system 64, pressure sensor 94 “inclination system 62, gamma system 64,and  pressure sensor 94 are considered the plurality of sampling collectors of the sensor data”); and each sampling collector including a sensor (Fig. 6, Para. [0267] inclination system 62 “inclination system 62 is considered the sampling collector of the sensor data”) and a plurality of random access memory (RAM) pages (Fig. 6, Para. [0267] In the example shown in FIG. 6, data location 206A corresponds to data from direction and inclination system 62, data location 206B corresponds to data from gamma system 64, and data location 206C corresponds to data from pressure sensor 94 “data location 206A, data location 206B, and data location 206C are considered the plurality of random access pages”) to store sensor data received from the sensor (Fig. 6, Para. [0267] In the example shown in FIG. 6, data location 206A corresponds to data from direction and inclination system 62, data location 206B corresponds to data from gamma system 64, and data location 206C corresponds to data from pressure sensor 94 “data location 206A, data location 206B, and data location 206C are considered the plurality of random access pages”), wherein one of the plurality of sampling collectors receives the enable signal from the decoder (Fig. 6, Para. [0268] For example, data storage 204 includes data locations 207 A, 207B and 207C. Each data location 207 may correspond to an available slot in which an item of data may be transmitted by a telemetry system. Each data location 207 may include a value that identifies one of data locations 206; “Instructions in 207 is the enable signal”) so that the decoder selects one of the sampling collectors from the plurality of sampling collectors (Fig. 6, Para. [0272] For example, if a telemetry controller 202 is configured such that each frame includes the data identified by the next three data locations 206 in sequence, every third data location 206 might be encoded with data originating from a highly important sensor, such as direction and inclination system 62), wherein the RAM pages include a current RAM page (Fig. 6, Para. [0270] data location 206A) currently receiving sensor data from the sensor (Fig. 6, Para. [0267] In the example shown in FIG. 6, data location 206A corresponds to data from direction and inclination system 62, data location 206B corresponds to data from gamma system 64, and data location 206C corresponds to data from pressure sensor 94 “data location 206A, data location 206B, and data location 206C are considered the plurality of random access pages”) and an immediately preceding RAM page (Fig. 6, Para. [0270] data location 206F) storing a last completed page of received sensor data (Fig. 6, Para. [0270] On subsequent frames, telemetry controller 202 may advance to yet further data locations 206F and so on or, if no further data locations are available, may loop back to data locations 206A), wherein the selected sampling collector  (Fig. 6, Para. [0267] inclination system 62 “inclination system 62 is considered the selected sampling collector”) allows the immediately preceding RAM page storing the last completed page of the received sensor data of the selected sampling collector (Fig. 6, Para. [0270] data location 206F “206F is considered the last completed page”); the last completed page of the sensor data from the selected sampling collector and stores the last completed page (Fig. 6, Para. [0270] on subsequent frames, telemetry controller 202 may advance to yet further data locations 206F and so on).
	Logan et al fails to teach, a data acquirer; and which includes a controller coupled to a memory; wherein the controller; coupled to the data acquirer; to be accessed by the data acquirer, and wherein the data acquirer acquires; in the memory of the data acquirer.
	In analogous art, Murray et al teaches, a data acquirer (Fig. 4, Para. [0031] data recording system 100 “data recording system 100 is considered the data acquirer”); and which includes a controller (Fig. 4, Para. [0031] a memory interface unit 400 “memory interface unit 400 is considered the controller”) coupled to a memory (Fig. 4, Para. [0031] memory devices 402a-c “memory devices 402a-c are considered the memory of the data acquirer”); wherein the controller (Fig. 4, Para. [0031] a memory interface unit 400); coupled to the data acquirer (Fig. 4, Para. [0031] data recording system 100 “data recording system 100 is considered the data acquirer”); to be accessed by the data acquirer (Fig. 4, Para. [0031] data recording system 100 “data recording system 100 is considered the data acquirer”), and wherein the data acquirer acquires (Fig. 4, Para. [0038] In certain embodiments, the memory interface unit 400 includes a sensor interface 406 for interfacing with various types of sensors, such as analog sensors (including, for example, 4-20 mA analog voltage sensors, strain gauges, weight sensors, pressure sensors, temperature sensors, flow sensors, etc.), digital sensors (such as proximity sensors, event sensors, rate sensors, etc.), and position sensors ( such as axial encoders, linear displacement sensors, etc.)); in the memory  (Fig. 4, Para. [0031] memory devices 402a-c “memory devices 402a-c are considered the memory of the data acquirer”) of the data acquirer. (Fig. 4, Para. [0031] data recording system 100 “data recording system 100 is considered the data acquirer”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al to include a data acquirer, a controller, a memory in the data acquirer; the controller and data acquirer are coupled to the memory in the data acquirer taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 12, Logan et al in view of Murray et al teaches the limitations of claim 11, which this claim depends on.
	Murray et al further teaches, the data sampling and collection system of claim 11, Fig. 4, Para. [0031] The memory interface unit 400 extracts the drilling data 416 from the incoming data streams and formats it in such a way that it can be stored on the memory devices 402a-c) a predetermined list of sampling collection identification signals(Fig. 4, Para. [0031] drilling data 416 “drilling data 416 is considered the predetermined list”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to include storing a predetermined list of sampling collection identification signals in the memory of the data acquirer taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 13, Logan et al in view of Murray et al teaches the limitations of claim 12, which this claim depends on.
	Murray et al further teaches, the data sampling and collection system of claim 12, wherein at least one of the sampling collection identification signals appears more than once in the predetermined list (Fig. 4, Para. [0032] the memory devices 402a-c may function as circular buffers, such that new incoming data overwrites older data. In this way, the memory devices 402a-c will store the most recent data collected.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to include the teaching of at least one of the sampling collection identification signals appearing more than once in the predetermined list taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 14, Logan et al in view of Murray et al teaches the limitations of claim 11, which this claim depends on.
	Murray et al further teaches, the data sampling and collection system of claim 11, wherein the memory of the data acquirer stores the last completed page (Fig. 4, Para. [0031] The memory interface unit 400 extracts the drilling data 416 from the incoming data streams and formats it in such a way that it can be stored on the memory devices 402a-c) of each sampling collector corresponding to the predetermined list of sampling collection identification signals (Fig. 4, Para. [0031] drilling data 416 “drilling data 416 is considered the predetermined list”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to include storing a predetermined list of sampling collection identification signals in the memory of the data acquirer taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 15, Logan et al in view of Murray et al teaches the limitations of claim 11, which this claim depends on.
	Logan et al further teaches, the data sampling and collection system of claim 11, further Fig. 1, Para. [0068] a derrick 10A) to the drill string (Fig. 1, Para. [0068] derrick 10A, a rig floor 10B and draw works 10C for supporting the drill string) and installed above an earth surface including one or more of land and water (Fig. 1, Para [0068] FIG. 1 shows schematically an example drilling operation; Para. [0004] Wellbores are made using surface-located drilling equipment which drives a drill string that eventually extends from the surface equipment to the formation or subterranean zone of interest.)

	In Re Claim 16, Logan et al in view of Murray et al teaches the limitations of claim 15, which this claim depends on.
	Logan et al further teaches, the data sampling and collection system of claim 15, further comprising a first communication device (Fig. 1, Para. [0072] Downhole system 20 “downhole system 20 is considered the first communication device”) coupled to the drill string (Fig. 1, Para. [0072] Downhole system 20 may comprise two or more hardware components which may be mounted at two or more separate locations (e.g. a mud pulse generator mounted to the drill string at a first location and an EM signal generator mounted to the drill string at a second location)) 
	Murray et al further teaches, a first communication device (Fig. 6, Para. [0048] a communication device 600 “communication device 600 is considered the first communication device”); and configured to communicate with the data acquirer (Fig. 6, Para. [0048] in certain embodiments, the communication device 600 includes a modulator (one-way communication) or modem (two-way communication) to enable point-to-point communication between the remote site and the data recording system 100) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al by replacing the first communication device of Logan et al with the first communication device of Murray et al taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 17, Logan et al in view of Murray et al teaches the limitations of claim 16, which this claim depends on.
	Logan et al further teaches, the data sampling and collection system of claim 16, further comprising a second communication device (Fig. 1, Para. [0071] a surface transceiver 26 “surface transceiver 26 is considered the second communication device”)
	Murray et al further teaches, coupled to the first communication device to receive the last completed page of the sensor data from the first communication device (Fig. 6, Para. [0049] Communicating with the data recording system 100 through the memory interface unit 400 may allow the remote site to access drilling data 416 on multiple hardened memory devices 402a-c using a single communication channel.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to combine the second communication device of Logan et al and coupling it to the first communication device to receive the last completed page of the sensor data from the first communication device taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 18, Logan et al in view of Murray et al teaches the limitations of claim 17, which this claim depends on.
	Logan et al the data sampling and collection system of claim 17, further comprising a surface computing system (Fig. 1, Para. [0076] a computer 32) coupled to the second communication device at the wellsite (Fig. 1, Para. [0076] Surface transceiver 26 may comprise or be in communication with a computer 32.)
	Murray et al further teaches, to receive and store the last completed page of the sensor data (Fig. 6, Para. [0049] Communicating with the data recording system 100 through the memory interface unit 400 may allow the remote site to access drilling data 416 on multiple hardened memory devices 402a-c using a single communication channel.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Logan et al in view of Murray et al to include the surface computing system coupled to the second communication device at the wellsite taught by Logan et al and to receive and store the last completed page of the sensor data taught by Murray et al for the benefit of recording drilling data in close proximity to a catastrophic event without physically visiting the well-site [Murray et al: [0007] In view of the foregoing, systems and methods to reliably record data originating from drilling rigs and other drilling equipment are needed. Preferably, such systems and methods would reliably record data even where the data is generated in close temporal proximity to a catastrophic event. Further, systems and methods to access the recorded data without having to physically visit the site of the catastrophic event are needed.]

	In Re Claim 19, Logan et al in view of Murray et al teaches the limitations of claim 17, which this claim depends on.
	Logan et al the data sampling and collection system of claim 17, wherein the second communication device is coupled to the first communication device by a cable (Fig. 1, Para. [0075] Surface transceiver 26 may be coupled to; drill string 12 (the connection to drill string 12 may, for example, be by way of blow out preventer 17) by communication cables 27.)

	In Re Claim 20, Logan et al in view of Murray et al teaches the limitations of claim 17, which this claim depends on.
	Logan et al further teaches, the data sampling and collection system of claim 17, wherein the second communication device is wirelessly coupled to the first communication device (Fig. 1, Para. [0069] Conducting portions above and below the gap sub assembly 13 may form the antennae of a dipole antenna. The dipole antenna may be used for EM telemetry.)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PICIOREANU et al (US2013/0234859A1: Method for Transmission of Data from a Downhole Sensor Array) A method for transmission of data from a downhole sensor array. A continuous unidirectional data stream is sent from the downhole sensor array to two or more different types of data transmitters at the same time. One or more of the two or more different types of data transmitters is then activated to transmit the data from the downhole sensor array. If desired, all of the different types of data transmitters may be activated to contemporaneously transmit the data from the downhole sensor array.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/J.O.N/
Examiner
Art Unit 2866



/FARHANA A HOQUE/Primary Examiner, Art Unit 2866